Citation Nr: 1443622	
Decision Date: 09/30/14    Archive Date: 10/06/14

DOCKET NO.  12-15 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for partial blindness in the left eye due to scar tissue.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

E. Torres, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from August 2001 to February 2002. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which declined to reopen the Veteran's claim of entitlement to service connection for partial blindness in the left eye due to scar tissue.  

In an August 2012 decision, the Board reopened the claim but remanded the claim for further development. After completion of this development by the RO, the case has been returned to the Board for further appellate consideration. 

The Board also notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA and VBMS) claims file associated with the Veteran's claim.  A review of the paperless claims processing system does not reveal any additional documents pertinent to the present appeal. 


FINDINGS OF FACT

1.  The medical opinion evidence of record shows that no partial blindness in the left eye due to scar tissue has been clinically shown in connection to the Veteran's current left eye condition.

2.  The medical opinion evidence of record shows that the Veteran has a residual scar from the in-service corneal disruption of the left eye.  


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for partial blindness in the left eye due to scar tissue have not been met. 38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013). 

2.  The criteria for the establishment of service connection for a residual corneal scar of the left eye from a corneal disruption have been met. 38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) redefined the VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require the VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence the VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2013).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Prinicipi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121. 

The Veteran was provided VCAA notice in August 2009.  The Board finds that the VA's duty to notify has been satisfied.

The Board also finds that there has been compliance with the assistance provisions set forth in the law and regulations. The record as it stands includes sufficient competent evidence. All available pertinent records have been obtained, including service treatment records (STRs) and private medical records; the Veteran has not contended otherwise. 

The Board also finds that the actions directed by the Board's August 2012 remand have been adequately completed in this case. As discussed below, the claims file now contains an October 2012 VA examination report adequately addressing the key medical questions at issue in this case.  The Board previously found that new and material evidence to reopen the claim of service connection for partial blindness in the left eye due to scar tissue had been received.  Having reopened the claim for service connection for partial blindness in the left eye due to scar tissue, the Board found that a VA examination was necessary to determine the nature and etiology of the Veteran's claimed left eye condition. The Board finds that the actions directed by the prior remand have been completed in substantial compliance with the terms and purposes of those directives.  Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).



Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) an in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.
 
The Veteran is seeking service connection for partial blindness in the left eye due to scar tissue on the basis that the condition is related to his period of active service.  Specifically, the Veteran claims that he has a current partial blindness in the left eye due to scar tissue that he sustained in 2001 while on active duty.  

The Veteran's service treatment records showed his military entrance exam for the National Guard dated August 24, 2000, showed his corrected distant vision was 20/25 in the right eye and 20/20 in the left eye.  Records dated August 6, 2001 show his glasses were broken and he used soft contact lenses until this day.  The records indicate the Veteran's corrected vision was 20/20 bilaterally. The Veteran's service treatment records showed that in August 2001 he was seen on several occasions for corneal infiltrate of the left eye, and was diagnosed with a corneal infiltrate in the left eye suspected secondary to long time contact lenses trouble.   Records show the Veteran was treated with antibiotics.  Records dated August 17, 2001 show his corneal infiltrate of the left eye was noted to have resolved.  

In a July 2004 letter, K.E.P., O.D. reported that he saw the Veteran in June 1999 at which time an examination revealed no evidence of scars or irritations on the corneas.  Dr. P. indicated that he saw the Veteran again in July 2002 at which time an examination revealed corneal scarring and irritation.  Dr. P. maintained that although he did not know the cause of the scars, he stressed that the scars were not visible in 1999.  In a July 2009 letter from Dr. P., he noted the Veteran's concerns that over wearing contact lenses during service caused his corneal infections because he did not have glasses for the first six months of service.  Also, Dr. P. noted the Veteran was last seen in his office prior to military service for an eye exam on June 13, 1999, and there were no noted corneal opacifications at that time.  Dr. P. observed that during service in August 2001, the Veteran had treatment for major corneal irritation in each eye that was treated with antibiotics.  Dr. P. noted that research showed that wearing contact lenses did increase the risk of eye infection and that extended wear of contact lenses increased the risk of eye infections even further. 

The Veteran was provided a VA examination to determine the etiology of his claimed left eye condition.  On October 1, 2012, after reviewing the Veteran's claims folder, and upon examination of the Veteran, the VA physician S.R.., OD noted, "A corneal scar remains underneath the left upper lid, measuring less than a mm in size and not visible without a slit lamp on increased magnification."  Furthermore, Dr. S.R. noted, "[T]here is no resulting vision loss in the left eye, nor the right eye.  There is a very faint, minute scar under the pt's left upper eye that is neither visible without a slit lamp, nor vision threatening now or in the future per medical literature regarding the nature of such corneal disruptions and resulting corneal scars." Ultimately, Dr. S.R. opined, "There is not a 50% or greater probability of any 'partial blindness' in the left eye due to scar tissue with onset during service or otherwise related to service."

With regard to the Veteran's claim for a partial blindness in the left eye due to scar tissue, the Board finds the opinions of record from July 2004, July 2009, and October 2012 do not diagnose and link any claimed partial blindness in the left eye to service.  It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993). When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  To be probative, a medical opinion or examination must contain (1) a clear conclusion, (2) be based on supporting data, and (3) set forth a reasoned medical explanation connecting the two.  See Stelf v. Nicholson, 21 Vet. App. 120, 124 (2007).

The October 2012 VA opinion is based on a comprehensive examination of the Veteran and review of the Veteran's claims file which contains relevant facts concerning the Veteran's medical history and the nature and severity of the in-service left eye problems.  The October 2012 opinion is supported by a thorough rationale based on sound medical principles.  In so finding, the probative medical opinion evidence of record shows that the Veteran does not have partial blindness in the left eye due to scar tissue etiologically related to in-service left eye problems. Indeed, Dr. P. similarly does not diagnose or link any partial blindness of the left eye to the Veteran's service.  

Finally, the Board notes that the Veteran is competent to report on symptoms.  However, whether the Veteran has partial blindness due to scar tissue from a corneal irritation requires medical expertise to determine because the question involved is medically complex.  It is now well established that lay persons without medical training, such as the Veteran, are not competent to opine on complex medical matters requiring medical expertise, such as the degree of visual acuity and etiology of blindness.  See Jandreau, 492 F.3d at 1376-77 (noting general competence to testify as to symptoms but not to provide medical diagnosis in general).  In this regard, decreases in visual acuity and blindness can have many causes and requires medical testing and medical expertise to determine the etiology of the disorder.  Thus, the Veteran's lay assertions as to the diagnosis and etiology of his claimed left eye disorder are not competent medical evidence.  
 
In sum, the Board finds the overall evidence of record fails to support a diagnosis of the claimed left eye disorder manifested by vision loss at any time throughout the duration of the appeal, and so service connection for partial blindness, is not warranted on any basis. In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  The Board, however, does find that service connection for residual scar from the in-service corneal disruption of the left eye is warranted because the condition was first noted in service and noted to still be present on VA examination in October 2012. 


ORDER

Service connection for partial blindness in the left eye is denied.

Service connection for residual corneal scar from in-service corneal disruption of the left eye is granted. 



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


